                                 Case 20-00085   Doc 48   Filed 10/05/20     Page 1 of 2
Entered: October 5th, 2020
Signed: October 2nd, 2020

SO ORDERED




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF MARYLAND
                                                (Baltimore Division)
          In re:

          Melvin Alan Truesdale, Sr.                         Case No.: 19-15946-DER
                                                             Chapter 13
                      Debtor
          Melvin Alan Truesdale, Sr.
                                                             Adversary No.: 20-00085
                             Plaintiff
          v.

          Shauntese Curry Trye, et al.

                             Defendants

                 ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                               AS TO SHAUNTESE CURRY TRYE

                   UPON CONSIDERATION of the Plaintiff, Melvin Alan Truesdale, Sr.’s Motion to

         Compel For Summary Judgment as to Shauntese Curry Trye (the “Motion”) and any response

         thereto, it is, by the United States Bankruptcy Court for the District of Maryland,

                   ORDERED that the Motion is hereby GRANTED; and it is further
                    Case 20-00085    Doc 48    Filed 10/05/20    Page 2 of 2




         ORDERED that judgment is entered against Shauntese Curry Trye in the following

amounts:

(1) Compensatory damages of $4,270.38;

(2) Punitive damages of $20,000;

and it is further

         ORDERED that counsel shall file a Motion for Attorney’s fees within the time frame

prescribed by Local Rule 7054-2.

                                       END OF ORDER




   cc:     Debtor
           Debtor’s Counsel
           Shauntese Curry Trye
           Stephen A. Drazin, Esq.
           Chapter 13 Trustee
           U.S. Trustee
